Citation Nr: 9926465	
Decision Date: 09/15/99    Archive Date: 09/28/99

DOCKET NO.  98-05 316A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. S. Nelson, Associate Counsel

INTRODUCTION

The veteran had periods of active service from June 1966 to 
September 1985.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 1997 determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied the benefit sought on 
appeal.


REMAND

The veteran essentially contends that his service-connected 
back disability renders him unemployable, and he requests a 
total disability evaluation.  Upon a review of the evidence 
of record, the Board has determined that additional 
development is needed prior to adjudication of this appeal.

During service in the Navy, the veteran attained the rank of 
lieutenant commander while serving as a chaplain.  He has 
stated that he last worked full-time in 1986.  He indicated 
that he has recently (1989-1995) worked part-time (12 hours 
per week) as a counselor.

The record reveals that service connection presently is in 
effect for residuals of a laminectomy and diskectomy, L4-L5, 
evaluated as 60 percent disabling.  Therefore, the veteran's 
disability evaluation does meet the criteria of § 4.16(a), in 
that his service-connected low back disability is rated at 60 
percent or more.  To assign a total rating under § 4.16(a), 
however, there also must be a finding that the veteran is 
unable to secure or follow a substantially gainful occupation 
due to service-connected disability.

The veteran underwent a VA general medical examination in 
April 1997.  The examiner seemed to indicate that the veteran 
was unemployable.  However, the examiner did not state the 
extent to which the veteran's service-connected low back 
disability may or may not have contributed to his being 
unemployable.  Stated differently, there is no medical 
opinion specifically addressing the degree to which the 
veteran's service-connected low back disability affects his 
employability.

In light of the foregoing, the Board finds that the record is 
incomplete and requires additional evidence in order to 
fairly adjudicate the veteran's claim.  Therefore, in order 
to give the veteran every consideration with respect to the 
present appeal, this case is REMANDED for the following 
action:

1.  The veteran should be afforded a 
VA examination to specifically 
ascertain to what extent his 
service-connected low back 
disability adversely affects his 
employability.  The examiner is 
requested to review the veteran's 
claims file and examination report 
and state opinions in response to 
the following: is the veteran unable 
to secure or follow a substantially 
gainful occupation?  If so, is the 
inability to secure or follow a 
substantially gainful occupation due 
solely to his service-connected low 
back disability?  A complete 
rationale for all opinions expressed 
should be provided.

2.  The RO should then review the 
expanded record and determine 
whether the veteran's claim can be 
granted.  The veteran and his 
representative should be furnished a 
supplemental statement of the case 
and be afforded the applicable 
opportunity to respond before the 
record is returned to the Board for 
further review.

The purpose of this remand is to clarify the medical record.  
The Board does not intimate any opinions as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
veteran is free to submit any additional evidence he desires 
to have considered in connection with his current appeal.



		
	BRUCE KANNEE	
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












